Citation Nr: 1431188	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to March 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals relevant documents including VA treatment records dated through April 2014 and a June 2014 appeal brief.

The  issue of service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not require regulation of activities as part of medical management of diabetes mellitus.

2. The Veteran does not have diastolic blood pressure that is predominantly 110 or more or systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 percent for type II diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7 Diagnostic Code 7913 (2013).

2. The criteria for a disability evaluation in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2008, the RO sent a letter to the Veteran that explained the evidence necessary to substantiate the claim for increased evaluations for his service-connected diabetes mellitus and hypertension.  The letter also informed him of the division of responsibilities in obtaining evidence and explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to initial adjudication of the Veteran's claim for an increase rating.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, and VA examination reports.  He did not identify any private treatment records.  The VA examination reports provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination reports are adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The increased rating claims are ready to be considered on the merits.

Increased Rating

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  




Diabetes Mellitus 

The Veteran has appealed the 20 percent rating for his diabetes mellitus.  For the next higher rating, 40 percent, the evidence would have to demonstrate that the Veteran required insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  A rating in excess of 40 percent would require ketoacidosis or hypoglycemic reactions.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Although as shown in examination reports and VA treatment records, the Veteran does require insulin and a restricted diet to control his diabetes mellitus, that treatment regimen only qualifies him for a 20 percent rating.  Similarly, changing or increasing medication is contemplated in the 20 percent evaluation.  His representative indicated on his June 2014 brief, that the Veteran required regulation of activities due to peripheral neuropathy, but there is no evidence that any such regulation of activities has been medically prescribed.  To the extent that the Veteran is asserting that he has regulation of activities due to peripheral neuropathy in his lower extremities, such symptomology is already contemplated in the separate  valuation for peripheral neuropathy.  At his VA examination in September 2013 he denied having been informed by a medical professional that he needed to regulate his activities to treat his diabetes, and there is no other medical evidence to suggest that he had been.  Furthermore, it is noted in VA treatment records dated throughout the appeal that the Veteran has been encouraged to increase his activity level.  Consequently, a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted at any stage of the appeal. 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  The issue of hypertension is addressed separately below and his is in receipt of a separate rating for diabetic peripheral neuropathy.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Furthermore, at his October 2013 VA eye examination, the examiner determined that the Veteran suffered from cataracts due to age and not from diabetes mellitus.

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for type II diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

Hypertension is rated under Diagnostic Code 7101 based on diastolic and/or systolic blood pressure.  As the Veteran presently has a 10 percent rating throughout the period on appeal, in order to warrant a higher, 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The record reflects that the Veteran has been treated on a continuing basis by VA for multiple complaints and disorders.  During this timeframe, the Veteran's blood pressure has been obtained on numerous occasions and will only be summarized as pertinent to the criteria for a higher rating for hypertension.

The Veteran does not meet the criteria for a higher rating for hypertension.  Although his highest single reading was 176/115 following a motor vehicle accident in May 1996, the evidence does not reflect consistent readings of that magnitude, much less a systolic blood pressure predominately 200 mmHg or diastolic blood pressure predominately 110 mmHg or more.  Initially, the Board notes that the May 1996 reading occurred over 10 years prior to receipt of his claim for increase in May 2008. 38 C.F.R. § 3.400.  Additionally, to the extent the Veteran recorded diastolic readings greater than 110 mmHg using a home pressure monitor, as indicated in his August 2009 notice of disagreement, he indicated that such levels were subsequently controlled by increased medication.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his hypertension is worse than currently rated. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, to the extent that the Veteran asserts that his service-connected hypertension is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations over the years do not establish that he has more severe disability in this respect.  In fact, in January 2013, there was a report of his log of blood pressure readings of 130-140/80's.  The Board concludes that the predominant clinical findings on evaluations over the years are of greater probative value and fail to demonstrate that a higher evaluation is warranted for service-connected hypertension at any stage during the appeal.  We have considered his report that at times diastolic pressure is over 100.  However, even accepted as correct, such isolated finds do not warrant a higher rating.  Similarly, the use and changes of medication are contemplates in the evaluation.  

Without evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a rating in excess of 10 percent for hypertension is not warranted.

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for hypertension, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extra Schedular Considerations

The Board has considered whether this matter should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected type II diabetes mellitus and hypertension.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the rating criteria directly address the symptoms of the Veteran's type II diabetes mellitus, such as the need for an oral hypoglycemic agent and a restricted diet.  In addition, the Veteran has a separate evaluation for compensable complications of diabetic peripheral neuropathy.  With regard to the hypertension, the rating criteria also directly address his symptoms.  While the Veteran reported diastolic readings of 110 mmHg when testing on his home blood pressure machine, he also indicated that such levels were subsequently controlled by increased medication.  Accordingly, referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted.

As a final matter, the Board notes that under Rice v. Shinseki, 22 Veteran. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record raised the matter of individual unemployability.  However, in this case, the Veteran has not reported and the evidence does not otherwise reflect that he retired due to any service-connected disability, or that he was prevented from securing and following gainful employment due to the disabilities presently on appeal.  Although the Veteran meets the scheduler requirements for a total rating by reason of individual unemployability (TDIU), there is no suggestion that his service-connected disabilities affect his employability.  As noted by the September 2013 VA examiner, the Veteran's diabetes mellitus and hypertension have no impact on his ability to work.  Therefore, any development or consideration under Rice is not indicated at this time.

ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.

An evaluation in excess of 10 percent for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


